DOMENGEAUX, Judge,
dissenting in part.
I dissent from the portion of the majority opinion which affirms the district judge’s granting of judgment Notwithstanding The Verdict. That action belies the standard for granting such a motion as defined in the majority opinion. Although I recognize the major fault of defendant driver, I can tolerate, under the facts of this case, the fact that the jury decided to apportion less than 100% negligence to that driver. Obviously the jury, the triers of fact, felt that there was some fault on the part of the plaintiff driver. I am not shocked by that conclusion, which substantiates my thoughts that the evidence is such that reasonable persons could reach different *1318conclusions hereunder. Hence the judgment N.O.V. should not have been granted.